SCOTT, J.
It was settled on the former appeal that the defendants Kleiner had a lien upon the truck, which was the subject-matter of the action, for the amount of the storage earned by them. 85 N. Y. Supp. 352. Having such a lien, they are entitled to hold the truck until their *367claim is paid, and for the time during which they so hold it they are entitled to be paid reasonable storage, because it is their duty to properly care for it. The justice should therefore have awarded them a sufficient sum to meet their reasonable charges down to the time of the second trial. Upon what basis he did make his award is not quite clear, but from his disposition of the motion to amend the complaint, and from the fact that, at the lowest rate testified to, the storage charges down to the date of the second trial would amount to more than the sum he awarded, it is sufficiently apparent that he limited his award to the date of the first trial. The defendants Kleiner were entitled to their fair charge for storage down to the date of the second trial, and upon the third trial, which is about to be ordered, they will be entitled to their charges down to the date of that trial. At what rate they are entitled to charge is to be determined by the justice upon the evidence before him.
Judgment reversed, and new trial ordered, with costs to appellants to abide the event. All concur.